—In an action to recover damages for medical malpractice, etc., the plaintiffs appeal from so much of an order of the Supreme Court, Kings County (Schmidt, J.), entered June 27, 2001, as granted the cross motion of the defendant Jean-Baptiste Simeon for summary judgment dismissing the complaint insofar as asserted against him.
Ordered that order is reversed, insofar as appealed from, on the law, with costs, and the cross motion of the defendant Jean-Baptiste Simeon is denied.
There are issues of fact requiring the denial of summary judgment. Feuerstein, J.P., O’Brien, Townes and Cozier, JJ., concur.